LANCASTER CO. N. BANK’S APPEAL.
Per Curiam:
The questions presented by the specifications of error in this case were rightly disposed of by the learned auditor and the court below. Neither of the assignments of error is sustained.
Decree affirmed and appeal dismissed at the costs of appellant.
hebshey’s appeal.
Per Curiam:
The questions involved in this case are substantially the same as those presented in Lancaster County National Bank’s Appeal, No. 391 January Term 1889, in , which the decree of the court below has just been affirmed. By agreement of counsel the same decree is to be entered in this case.
Decree affirmed and appeal dismissed at the costs of appellants.